Keith, P.,
dissenting.
I cannot concur in the judgment of the court. Plaintiff’s intestate was, in the course of his duties, required to place a number of bags of cement upon a truck and move it to a designated point. The opinion of the court states that “the deceased took a truck, went to where the cement was, and Webb loaded the truck: They proceeded along the passageway, the deceased pushing the truck, until they reached the conveyor, and seeing that they could not get across it without some covering over the opening in it, and seeing sitting near by a board which seemed to fit the opening and appeared to have been used for that purpose, they laid it in the opening, which it fitted, and passed successfully over the conveyor with that, load of cement, but when crossing the conveyor with the second load the board moved and left the opening, into which the deceased’s foot passed, and his leg was ground off below the knee,, resulting in a few hours afterwards in his death from the shock.” It appears further that when the order to move the cement was given, the cement company knew of the condition of the passageway. The situation then was that the cement company was derelict in failing to exercise ordinary care to provide a reasonably safe place for their employees, in which *448to perform tlieir duties; but it further appears that the danger was open and obvious; that the plaintiff’s intestate knew the condition of the passageway, and that it was impossible to pass over it with a loaded truck in the condition in which he found it.
To pass the obstacle without repair involved imminent and obvious peril. A screw several inches in diameter, designed to move, and capable of moving, the product of the cement mill, was revolving in an open box, twelve or fourteen inches in width. AVhat was his duty? lie might have declined to perform the task assigned to him; he might have reported the situation to his employer, and required repairs to be made; or he could step beyond the line of his employment, assume a duty which had never been required of or entrusted to him, and himself undertake to malee the necessary repairs. lie resolved upon the latter course. There was a board sitting against the wall. He and his companion placed it over the aperture. One trip was made over it in safety, but in attempting to pass over it the second time the improvised cover moved and left the opening into which the deceased stepped and received the fatal injury.
The majority opinion cites section 214 of Shearman & Red-field on the Law of Negligence.
“The right of a servant to recover on account of the master’s negligence is not affected by notice of any defects other than such as the servant foresaw, or, in the exercise of ordinary prudence ought to have foreseen, might endanger his safety. If a servant of ordinary prudence would have believed that he could not, in the regular discharge of his duties, be injured by the defect, the servant may properly disregard it, without losing his right to complain, if, while pursuing his ordinary course, under such belief, he suffers from such defect. And so, if the danger is one which a servant of ordinary prudence would believe could be entirely avoided by the use of certain *449.additional precautions, the servant would not, by continuing his service, lose his right to recover for damages suffered by him, while using such precautions. But on the other hand it is. clearly the duty of a servant, in such a case, to use all those; additional precautions which ordinary prudence, in view of the-risk, would dictate; and the burden of proof would justly be-laid upon him to prove that he did so. The servant loses no-rights, unless he comprehends and appreciates the danger, or, having the necessary capacity and information, fails to do so by his own fault. But one who comprehends the danger is not excused by his inability to realize the full extent of the injuries which may possibly result therefrom.”
I cannot conceive of a more open or obvious danger than that which existed in this case, and by that I mean to say that not-only was the defect obvious, and was in point of fact seen by the deceased, but the imminent peril incident -to the defect was-such as temerity itself could not be blind to. It required no-foresight, but the simplest observation of an existing fact, obvious to the senses and known to the decedent, to notify him, of the peril in undertaking to pass over such an opening, enclosing; a screw propelled by such a force, with a loaded truck. He saw-' the defect, he knew the peril, and he undertook, of his own accord, to make such repairs as would obviate the danger. Was it ordinary prudence for an employee to act beyond the scope of his authority with respect to a matter as to which he owed no duty, had no knowledge or experience, and to deal with such a situation as that which confronted the deceased? The master in this case gave no assurance. The servant acted upon his own initiative and responsibility.
McMahon v. Port Henry Ore Co., 24 Hun. 48, is relied upon in the majority opinion, and I have no fault to find with that decision. In that ease it appears that the employee of the defendant was injured by the premature explosion of a blast while *450he was engaged in charging a hole. It appears that the plaintiff was guilty of negligence in three respects — -first, in using damp, unglazed powder; second, in drilling a square instead of a round hole; and, third, in using an iron instead of a copper spoon for charging it. It was held that the mere fact that the plaintiff continued his work with knowledge of these facts did not of itself establish contributory negligence as a matter of law on his part, but only authorized the submission of that question to the jury. The court said, in the course of its opinion, that “it would seem to be unreasonable that one who has undertaken a service, which in itself has some elements of danger, whenever he shall see that the danger has been increased through some negligence of his employer, must either stop his employment or be deemed to have accepted the increased risk. We do not think that this is the rule. And it seems to us that the plaintiff had a right to go to the jury on the question -whether he was, under the circumstances, justified in going on with his work.”
In that case there were elements of danger, but the danger was not so imminent but that reasonable men might entertain different opinions with respect to it.
Another quotation is made by the court in its opinion from Shearman & Kedfield on Hegligence, section 186. “The true rule in this, as in all other cases, is that if the master gives the servant to understood that he does not consider the risk one which a prudent person should refuse to undertake, the servant has a right to rely upon his master’s judgment, unless his own is so clearly opposed thereto that, in fact, he does not rely upon the master’s opinion.”
Does it not clearly appear in this case that the servant did not rely on the master’s opinion? The order to move the truck was given, and that may be said to satisfy the quotation, as giving the servant to understand that the master did not *451consider the risk one which a prudent person would refuse to undertake. But the servant did not rely upon it. The risk was so clear, so obvious, so imminent; the task, indeed, so impossible of performance in the condition in which Luck found the passway, that there is no pretension that he relied upon any such implied understanding of the master’s opinion as to the risk. It is plain that he exercised and relied upon his own judgment when he undertook to make the needed repairs.
Previous decisions of this court had established, as I supposed, the law upon which I rely.
In McDonald v. Norfolk & Western R. Co., 95 Va. 98, 27 S. E. 821, Judge Eiely said: “It is a general principle of the law of master and servant that the master shall use ordinary care and diligence to provide reasonably safe and suitable machinery and appliances for the use of the servant, and the master will be held liable for an injury to the servant, which results from the omission to exercise such care and diligence. It is also a settled principle that a servant, when he enters the service of the master, assumes all the ordinary risks of such service. He assumes, as a general rule, all risks from causes which are known to him, or which are open and obvious, and must exercise reasonable care and caution for his own safety while engaged in the master’s service. It is likewise well settled that if the servant is injured by reason of a defect in the machinery or appliance furnished by the master for the use of the servant, or its unsuitableness, which defect or unsuitableness is known to him, and the servant, after such knowledge remain in the service of the master, and continue to use the machinery or appliance without giving notice of the defect or unsuitableness to the master, or without any promise by the master to render the same less dangerous, he will be taken to have assumed the risk of all danger to be reasonably apprehended from its use, and is bound to exercise the care and caution which the perils of the business demand.”
*452When the authorities speak of exercising care and caution in using defective machinery or appliances, they obviously mean the machine or appliance in the condition in which the master left it, and in which the servant found it. They have no reference to any betterments or repairs which the servant at his own suggestion and at his own peril undertakes to make.
Section 214 of Shearman & Bedfield on Negligence makes plain what is meant when it is said, “If the danger is one which a servant of ordinary prudence would believe could be avoided by the use of certain additional precautions, the servant would not, by continuing his service, lose his right to recover for damages suffered by him while using such precautions.” The caption of the section is as follows: “Notice of defect without notice of danger immaterial.” But here it is not denied that both the defect and the danger incident to it were known. The defect was open and obvious, and the danger not less so, and the knowledge of its existence is admitted by the effort to repair. Nor was there any specific order from the master to gO' on despite the defect, but only such assurance of safety as is to be inferred from the general direction to perform the service— that is, to remove the cement — the master knowing the condition of the passageway. Other than this there was no order from the master, and no assurance of safety, or promise with respect to repairs.
The cases cited in support of the text are conclusive as to its meaning. Without exception, they turn upon the point that the servant was required to act quickly without opportunity for inspection, or there was a promise to repair, or there was a contemporaneous and urgent command from the master requiring; instant obedience. Dooner v. Del. Canal Co., 164 Penna. St. 17, 30 Atl. 269 ; Irvine v. Flint, 89 Mich. 416, 50 N. W. 1,008; Carter v. Oliver Oil Co., 34 S. C. 211, 13 S. E. 419, 27 Am. St. 815: Kane v. R. R. Co., 128 U. S. 91, 32 L. Ed. 339, 9 *453Sup. Ct. 16; Lee v. Woolsey, 109 Penna. St. 124; Griffin v. Glen Mfg. Co., 67 N. H. 287, 30 Atl. 344. In not one of these cases is there a suggestion of any repair, great or small, and it is manifest that the “additional precautions” referred to in the text refer to the greater circumspection on the part of the employee.
AVe have held that among the unassignable duties of a master is that of exercising ordinary care to furnish reasonably safe appliances with which the work of the employee is to be performed. Suppose, in the case before us, Luck had gone to the proper officer of the Oement Company and had said: “There is a defect in the passway over which I am directed to move a loaded truck, and it must be repaired before I can discharge the duty imposed upon me.” Let us suppose that the Cement Company, in the performance of its duty, had taken the plank actually used by Luck, and had made the repair in the identical manner and form resorted to by Luck, can it be doubted that the company would have been responsible for the injury which resulted ? In addition to the original negligence, there would have been super-added the negligence of making an insufficient repair to a dangerous appliance. If, then, Luck, instead of making the demand of his employer, assumes the place of that employer and undertakes to discharge one of its non-assignable duties, has he not, with the assumption of the duty, taken also upon himself the burden resulting from its improper discharge ?
The majority opinion says: “This is not the case of an employee voluntarily undertaking to make repairs that the employer should have made, but that of an employee undertaking to perform his duties in the face of danger, to say the most of it, by using additional precautions. In the first-named case an employee cannot recover for injuries caused by his own negligence hi using, without order to do so, appliances which he knows to bo dangerously defective or out of repair, or using *454dangerous machinery in a perilous manner, etc., for, as the authorities say, ‘Obviously he cannot recover for an injury caused by his own negligent workmanship, or bad judgment, especially where he chooses to follow his own judgment in opposition to that of the master.’ 1 Shearman & Bedfield on ISTeg., sec. 207.”
It would be difficult to give an illustration differentiating the act of an employee voluntarily making a repair and thereby taking upon himself the consequence of failing to make it properly, from that of an employee undertaking to perform his duties with unsafe appliances by the use of “additional precautions,” using those words in the sense of making alterations in or repairs to the place or appliance in use. As I understand the learned authors just cited, the “additional precautions” referred to are not in the nature of alterations, betterments, or changes in the structure of the appliances used, but greater caution and circumspection in the use of the defective appliances which the employer has provided. In the latter case, unless the danger be obvious to all; that is to say, if there may be an honest difference of opinion as to the peril involved in its use; the employee, when injured, will still be entitled to recover, if he used the defective machine in a careful and cautious manner. But an employee who finds a defect in a machine, and he, not being charged with the duty of repair, undertakes to assume such duty, then he comes within the law as stated in Shearman & Bedfield, sec. 207, and cannot recover for an injury caused by his own negligent workmanship or bad judgment.
I am of opinion that the Cement Company was guilty of negligence, in that it failed to exercise ordinary care in providing a reasonably safe place for the performance of the duties imposed upon its employees; hut that the contributory negligence of the plaintiff’s intestate was of such a character as to preclude a recovery, in that when confronted with an open and obvious *455risk, a peril of the most palpable and imminent character, he voluntarily assumed to step beyond the line of his duties; that in this act he was not resorting to “additional precautions” in the use of an-imperfect appliance, but was undertaking to remove the danger by repairs of his own making; that, in thus acting, he assumed the duty of his employer and discharged it at his own peril; and that, as the master would have been responsible if the repair had been made by it in the identical manner adopted by the injured servant, and the latter could have recovered, he is in this case debarred of recovery because his injury was due to his own negligent workmanship and bad judgment.

Affirmed.